Exhibit 10.3

RESTRICTED STOCK UNIT AGREEMENT
OF
REXNORD CORPORATION
THIS AGREEMENT (this “Agreement”), dated as of ___________ is made by and
between Rexnord Corporation, a Delaware corporation (the “Corporation”), and
_____________, a non-employee director of the Corporation (the “Grantee”).
WHEREAS, the Corporation wishes to afford the Grantee the opportunity to receive
shares of its common stock (“Common Stock”);
WHEREAS, the Administrator, as defined in the Plan, (i) has determined that it
would be to the advantage and in the best interests of the Corporation and its
stockholders to grant the Restricted Stock Units (the “Restricted Stock Units”)
provided for herein to the Grantee in consideration for the Grantee's agreement
to serve as a member of the Board of the Corporation, and (ii) has instructed
the officers of the Corporation to issue said Restricted Stock Units.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I
GRANT AND VESTING OF RESTRICTED STOCK UNITS
AND ISSUANCE OF SHARES


Section 1.1    Grant of Restricted Stock Units
In consideration of the Grantee's service as a member of the Board, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, on the date hereof the Corporation irrevocably grants to
the Grantee __________ Restricted Stock Units. The Restricted Stock Units
granted under this Agreement are units that will be reflected in a book account
maintained by the Corporation until they become vested or have been forfeited.
Section 1.2    Vesting of Restricted Stock Units
(a)    These Restricted Stock Units shall become vested in accordance with the
schedule established by the Administrator at the time of grant and set forth
below:
•
_______________;

•
_______________;

•
_______________.


1



--------------------------------------------------------------------------------



(b)    No Restricted Stock Unit which is unvested at the Grantee's termination
of service shall thereafter become vested.
(c)    The Grantee will not have any right to vote the Restricted Stock Units
and will not be deemed a stockholder of the Corporation with respect to any of
the Restricted Stock Units.
Section 1.3    Issuance of Shares
Within forty-five (45) days of each vesting date set forth in Section 1.2, the
Corporation shall issue the Grantee one share of Common Stock for each
Restricted Stock Unit that becomes vested, subject to the terms and provisions
of the Plan and this Agreement.
Section 1.4    Restricted Stock Units Subject to Plan
The Restricted Stock Units granted hereunder are subject to the terms and
provisions of the Plan, including without limitation, Sections 7.4 and 8.9 of
the Plan. Capitalized terms used in this Agreement and not defined herein shall
have the meaning given to such terms in the Plan.
ARTICLE II    
OTHER PROVISIONS
Section 2.1    Grantee's Service as a Director
Nothing in this Agreement or in the Plan shall confer upon the Grantee any right
to continue in the service of the Corporation or any of its Subsidiaries
(whether as a director or otherwise).
Section 2.2    Construction; Choice of Law
This Agreement shall be administered, interpreted and enforced under the laws of
the state of Delaware, without regard to conflicts of laws provisions that would
give effect to the laws of another jurisdiction.
Section 2.3    Conformity to Securities Laws
The Grantee acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the U.S. Securities Act and the Exchange Act
and any and all regulations and rules promulgated thereunder by the U.S.
Securities and Exchange Commission, including without limitation, Rule 16b-3.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Restricted Stock Units are granted, only in such a manner as to conform
to such laws, rules and regulations. To the extent permitted by applicable law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.


Section 2.4    Entire Agreement

2



--------------------------------------------------------------------------------



The parties hereto acknowledge that this Agreement and the Plan set forth the
entire agreement and understanding of the parties and supersede all prior
written or oral agreements or understandings with respect to the subject matter
hereof, except that any provisions therein regarding confidentiality or
non-competition remain in full force and effect in favor of the Corporation and
its Subsidiaries as if the agreements containing such provisions were not so
superseded. The obligations imposed by this Agreement are severable and should
be construed independently of each other. The invalidity of one provision shall
not affect the validity of any other provision. If any provision of this
Agreement shall be invalid or unenforceable, in whole or in part, or as applied
to any circumstances, under the laws of any jurisdiction which may govern for
such purpose, then such provision shall be deemed, to the extent allowed by the
laws of such jurisdiction, to be modified or restricted to the extent and in the
manner necessary to render the same valid and enforceable, either generally or
as applied to such circumstance, or shall be deemed exercised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.
Section 2.5    Amendment
The Administrator at any time, and from time to time, may amend the terms of
this Agreement, provided, however, that the rights of the Grantee shall not be
adversely impaired without the Grantee’s written consent. The Corporation shall
provide the Grantee with notice and a copy of any amendment made to this
Agreement.
Section 2.6    Disputes (Forum; Personal Jurisdiction; Waiver of Jury Trial)
Any dispute or controversy arising under, out of, or in connection with or in
relation to this Agreement or the Plan shall be brought exclusively in the
state, federal, or other courts of the state of Delaware, and the parties hereby
consent and submit to the personal jurisdiction of those courts. In the event of
dispute or litigation, each party shall pay its own attorney’s fees and
expenses, except that, should Grantee file suit in a forum other than the state,
federal, or other courts of the state of Delaware, Corporation shall be entitled
to recover from Grantee its attorney fees and expenses associated with seeking
the dismissal or transfer of Grantee’s suit. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO ANY TRIAL BY JURY, IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING UNDER, OUT OF, IN CONNECTION WITH, OR IN RELATION TO THE
PLAN OR THIS AGREEMENT.
Section 2.7    Notices
All notices, requests, consents and other communications hereunder to any party
hereto shall be deemed to be sufficient if contained in a written instrument and
shall be deemed to have been duly given when delivered in person, by telecopy,
by nationally-recognized overnight courier, or by first class registered or
certified mail, postage prepaid, addressed to such party at the address set
forth below or such other address as may hereafter be designated in writing by
the addressee to the addressor:

3



--------------------------------------------------------------------------------



(i)    if to the Corporation, to:
Rexnord Corporation
247 Freshwater Way, Suite 300
Milwaukee, WI 53204
Attention: General Counsel
(ii)    if to the Grantee, to the Grantee’s home address on file with the
Corporation.
Section 2.8    Government and Other Regulations
The obligation to deliver shares of Common Stock under the Plan shall be subject
to all applicable laws, rules and regulations and the obtaining of all such
approvals by governmental agencies as may be deemed necessary or desirable by
the Corporation, including (without limitation) the satisfaction of all
applicable federal, state and local tax withholding requirements. The
Corporation shall have the power and the right to deduct or withhold, or require
Grantee to remit to the Corporation, an amount sufficient to satisfy federal,
state, and local taxes (including the Grantee’s FICA obligation) required by law
to be withheld with respect to any taxable event arising or as a result of these
Restricted Stock Units.
Section 2.9    Counterparts
This Agreement may be executed in several counterparts, including via facsimile
transmission, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
[Signature Page to Follow]

4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the day, month and year first set forth above.
THE CORPORATION:

Rexnord Corporation
By:                         
Print Name:                     
Title:                         
THE GRANTEE:
Signature:                     
Print Name:                     
Grantee’s Address:

                        
Grantee’s Taxpayer Identification Number:
                        




* * * * *



5

